4 So. 3d 777 (2009)
Rodrigue R. JOSEPH, Appellant,
v.
Ric L. BRADSHAW, Palm Beach County Sheriff, Appellee.
No. 4D09-696.
District Court of Appeal of Florida, First District.
March 13, 2009.
Rehearing Denied March 30, 2009.
Carey Haughwout, Public Defender, and Daniel Mark Cohen, Assistant Public Defender, West Palm Beach, for appellant.
No appearance filed for appellee.
PER CURIAM.
We treat the above styled petition for writ of certiorari as an appeal of the denial of a petition for writ of habeas corpus and quo warranto, and summarily affirm the circuit court's order. The circuit court properly concluded that it lacked subject matter jurisdiction to grant the requested relief. Ricketts v. Palm Beach County Sheriff, 985 So. 2d 591 (Fla. 4th DCA 2008), rev. denied, 998 So. 2d 1146 (Fla.2008).
Affirmed.
GROSS, C.J., HAZOURI and CIKLIN, JJ., concur.